Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments in “Remarks – 11/11/2020- Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject - 11/11/2020", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1-2, 5-6, 8-10, and 17-23 necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10, 17-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRISHNAMOORTHY et al., ("III-nitride tunnel junctions for efficient solid state lighting", VISUAL COMMUNICATIONS AND IMAGE PROCESSING CONF 20-1-2004 SAN JOSE,, vol. 8986, 7 March 2014 (2014-03-07), pages 89861F-89861F); (hereinafter Krishna).
Regarding claim 1, Claim 1; Krishna (whole document; abstract, Fig.1) discloses a method for fabricating a III-nitride based semiconductor device, comprising: 

performing a subsequent regrowth of the III-nitride based p-n junction structure, by regrowing the III-nitride based n-type material (InGaN/GaN N-type) on or above the III-nitride based p-type material (above p-type GaN) using a different growth technique than MOCVD (done by MBE technique as shown in the figure), wherein a tunnel junction (MBE Tunnel Junction) is formed at an interface between the III-nitride based p-type material (p GaN) grown by MOVCD and the III-nitride based n-type material (InGaN/GaN N-type done by MBE) regrown using the different growth technique than MOCVD.
 (Examiner notes that having an additional  p-type layer “p+ GaN” made by MBE below the the interface does not preclude the process of making the n-type tunnel junction interface layer of the reference since it still is teaching that a P--N layer is made with MOCVD techniques and an N-type junction layer above is being made by a different method than MOCVD, specifically by MBE).
Regarding claim 2, Krishna (1st  column of the 1st page) discloses where the subsequent regrowth is performed under conditions that prevent passivation of the Ill-nitride based p-type material. 
Regarding claim 5, Krishna (abstract) discloses wherein the subsequent regrowth is of highly doped p-type material to reduce contact resistance (compared resistances are disclosed and it is shown that the resistance is reduced using this method).
Regarding claim 6, Krishna (abstract; 1st col. In 1st page) discloses wherein the subsequent regrowth ends with the Ill-nitride based n-type material, allowing for buried activated p-type layers to be grown.
Regarding claim 8, Krishna (abstract; 1st col.; line 14; In 2nd page) discloses wherein delta-doping is used at the regrowth interface. 
Regarding claim 10, Krishna (1st page; 1st col; line 9 ) discloses wherein the first growth is a light-emitting diode (LED) and the regrown active region is a second LED of similar emission wavelength, such that efficiency droop is reduced through use of multiple active regions. 
Regarding claim 17, Krishna (abstract and 2nd page; 1st col; last line to 2nd col.) discloses wherein the device is an Ill-nitride optoelectronic device and a top n-type layer of the tunnel junction serves as a current spreading layer. 
Regarding claim 18, Krishna (1st page, 1st col; 1st paragraph) wherein the device is an Ill-nitride optoelectronic device, and the tunnel junction is used to screen or enhance polarization fields in active regions. 
Regarding claim 19, Krishna (1st page, 1st col, lines 1-5) discloses wherein the device is an Ill-nitride optoelectronic device, and the tunnel junction allows for use of a thin p-type material to reduce electrical and optical losses in the Ill-nitride based p-type material. 
Regarding claim 22, Krishna (abstract) discloses wherein the subsequent regrowth is performed using ammonia-assisted or plasma-assisted molecular beam epitaxy (MBE). 
Regarding Claim 23, Krishna (Whole document, abstract and Fig.1) discloses a Ill-nitride based semiconductor device fabricated by the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna.

Regarding claim 9, Krishna as applied in claim 2, Krishna (Fig.1(b)) discloses performing growth using MOCVD but it does not expressly disclose performing another growth using MOCVD techniques. 
However, it would have been obvious to one of ordinary skill in the art before the filling of the application, absent unexpected result, to perform a growth using MOCVD techniques, as a duplication of the first growth as per MPEP § 2144.4.VI.B, since  the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evelyn in view of Krishna in view of Zhang et al. (US 2015/0179872 A1; hereinafter Zhang).

Regarding claim 20, Krishna as applied in claim 3, Krishna lacks teaching sheet resistance on both sides of the p-n junction is matched to reduce current crowding. 
Zhang, however, discusses a light emitting device (abstract) and teaches sheet resistance on both sides of the p-n junction is matched to reduce current crowding (As the sheet resistance of n-GaN is much smaller than the sheet resistance of p-GaN, the current tends to flow through the low-resistivity n-GaN layer (FIG. 9(a)), giving a non-uniform current distribution in p-GaN (i.e., I1 >I2>I3>I4 .. . >In), well known as the current crowding effect. This current crowding effect can be suppressed if PNPNP-GaN is employed in the LED architecture; [0075]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include sheet resistance on both sides of the p-n junction is matched to reduce current crowding as taught by ZHANG in the method of modified Krishna in order to provide a light emitting device with higher output ([0004]).

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna in view of and Gaw at al. (US 4989050; hereinafter Gaw).

Regarding claim 21, Krishna as applied in claim 3, Krishna does not particularly disclose wherein a single metal contact deposition is used to fabricate contacts to n-type layers of the device.
Gaw, however, discusses a light emitting device (abstract) and teaches a single metal contact deposition is used to fabricate contacts to layers of the device (contact layer 18, electrodes 24 and 26 can be formed in a single metal deposition without a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

    /MOAZZAM HOSSAIN/    Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 23, 2021